[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                              No. 11-12994                 JAN 30, 2012
                          Non-Argument Calendar             JOHN LEY
                        ________________________             CLERK

                   D.C. Docket No. 1:07-cv-22502-WMH


RANDALL VANESSA FORBES,

                                                            Plaintiff-Appellant,

                                   versus

ST. THOMAS UNIVERSITY, INC.,

                                                          Defendant-Appellee.

                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (January 30, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

     Randall Vanessa Forbes appeals the summary judgment against her
complaint that St. Thomas University, Inc., discriminated against her in violation

of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12102, 12181,

and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. Forbes

alleged that, during examinations, St. Thomas School of Law failed to provide an

environment that would best have accommodated Forbes’s post-traumatic stress

disorder and, after she failed to satisfy academic requirements, wrongfully denied

her petition for readmission. We affirm.

      St. Thomas placed Forbes on academic probation in January 2007 and

notified her that she would be “excluded” if she failed to “bring [her] cumulative

grade point average up to at least a 2.0 by the end of the Spring 2007 semester.”

Forbes requested a meeting with John Hernandez, the Assistant Dean for Student

Affairs, to request accommodations for Spring examinations because she had

experienced panic attacks frequently and had been diagnosed previously with

post-traumatic stress disorder. During the meeting, Forbes said that the University

of Miami had given her extra time and a separate location to complete her

examinations. Dean Hernandez asked Forbes to submit a document about the

accommodations that she had received at the University of Miami, and Forbes

submitted a single-page letter from the University of Miami stating that, during

Fall 2004, Forbes would receive “[e]xtended time (up to time and a half) for

                                           2
examinations” in a “distraction-reduced location.” The letter did not define the

phrase “distraction-reduced location.” During the Spring 2007 examinations, St.

Thomas granted Forbes the same accommodations she had received at the

University of Miami. Forbes requested other accommodations, including extended

breaks during her examinations, but Dean Hernandez told Forbes that she would

have to meet with another individual to obtain additional accommodations.

      Forbes failed to meet the minimum cumulative grade point average based on

the spring examinations. St. Thomas notified Forbes that she had to appear before

the Academic Standing Committee, which would decide whether Forbes could

return the following year. Forbes submitted to the committee a petition for

conditional readmission. Forbes later submitted to the committee a letter from Dr.

Kalsner-Silver stating that Forbes had reported symptoms consistent with a

diagnosis of post-traumatic stress disorder, the symptoms had an adverse effect on

her academic performance, and “with proper psychiatric care and ongoing

counseling . . . Forbes could potentially function more effectively as a law

student.” St. Thomas denied Forbes’s petition for readmission.

      Forbes filed an amended complaint that St. Thomas had discriminated

against her. Forbes complained that St. Thomas failed to accommodate her

disorder by failing to provide a private testing room for Spring examinations and

                                          3
refusing to readmit her conditionally to the law school. Forbes alleged that she

had not been given the full accommodations she had requested and she had been

wrongfully denied readmission because of her disability.

      St. Thomas moved for summary judgment, which the district court denied,

but St. Thomas later filed a renewed motion for summary judgment. St. Thomas

attached to its renewed motion a copy of the student handbook for 2006-07, an

affidavit from Dean Hernandez about his meetings with Forbes, and affidavits

from Peter Kelly and Cecile Dykas. Kelly, the Director of Student Services, stated

that he had met with Forbes and knew that she had been dismissed for academic

reasons, but Kelly did not know what standards the committee used to evaluate

petitions for readmission. Dykas, a member of the committee, stated that

decisions to readmit a student are based on set criteria used to determine whether

the student can succeed academically and that the committee determined that

Forbes failed to satisfy the criteria required for readmission. The Student

Handbook for the 2006-07 academic year stated that a student could petition for

readmission but that “[n]o petition shall be granted unless the Committee finds

that the record (consisting of the petition, documents submitted in connection with

it, the petitioner’s law school file and the preponderance of any credible testimony,

if any, given at a hearing) affirmatively demonstrates that the student possesses the

                                          4
requisite ability, and that the prior disqualification . . . does not include a lack of

capacity, to successfully complete the course of study at the Law School.” The

Handbook provided that the committee would “consider several factors, including,

but not limited to . . . [t]he best interests of the law school as an educational

institution, including the maintenance of high standards of academic excellence . .

.”; “the student’s reasonable prospect for success”; “[a]ny evidence of correctable

problems or disabilities that might have contributed to the student’s academic

performance”; and “[t]he extent to which it appears that a petitioner’s previous

medical . . . concerns . . . have been addressed and satisfactorily resolved . . . .”

      After an evidentiary hearing at which Forbes and her counsel failed to

appear, the district court granted the renewed motion of St. Thomas. The district

court explained that it had learned “[o]n the morning of the hearing” that Forbes’s

attorney had been suspended from practicing law, but that Forbes’s lack of

representation did not prejudice her because the renewed motion had been “fully

briefed” and “[t]he result would have been the same either way.” The district

court ruled that St. Thomas “[could not] be liable for violating the [Disability Act]

or Rehabilitation Act” because it had “present[ed] unrebutted evidence . . . [that]

Forbes never demonstrated that she was statutorily entitled to accommodations in

the first place.” The district court found that Forbes “never provided medical

                                            5
findings about her disability” after being placed on probation and the letter from

Dr. Kalsner-Silver in support of readmission merely “recite[d] Forbes’s self-

reported symptoms and note[d] the symptoms [were] consistent with a diagnosis

of [post-traumatic stress disorder].” Alternatively, the district court ruled that,

“even if Forbes had adequately documented her disability, or shown that she was

regarded as disabled, St. Thomas [had] . . . presented unrebutted evidence that [it]

was justified in denying her request for readmission and/or for other relief.” The

district court concluded that St. Thomas reasonably accommodated Forbes by

balancing her request with the concerns of the school to preserve integrity in

testing, ensure fairness, and prepare students for the practice of law. The district

court also concluded that St. Thomas “made a reasoned judgment that [Forbes] fell

short of . . . [the] criteria” required for readmission.

      The district court did not err when it granted summary judgment in favor of

St. Thomas. Unlawful discrimination may occur when an entity fails to “make

reasonable modifications in policies, practices, or procedures, when such

modifications are necessary to afford . . . accommodations to individuals with

disabilities,” 42 U.S.C. § 12182(b)(2)(A)(ii), but there is no genuine dispute that

St. Thomas accommodated Forbes’s alleged disability and that those

accommodations were reasonable. Dean Hernandez met with Forbes and

                                            6
“provide[d] accommodations based on the information [he] possesse[d].” Stewart

v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997).

Forbes argues that she was entitled to a private examination room, but Forbes

failed to provide St. Thomas any information that her alleged disability required a

private room. Forbes did not complain about taking her Spring 2007 examinations

in a room with four classmates and a proctor. Forbes also argues that she was

entitled to a conditional readmission, but St. Thomas was entitled to deny Forbes’s

petition for readmission after she had failed to satisfy academic standards under

the testing conditions that she had requested. See Wood v. President and Trs. of

Spring Hill Coll. in the City of Mobile, 978 F.2d 1214, 1222–23 (11th Cir. 1992).

      Forbes argues that she presented evidence that her academic unfitness was a

pretext for discrimination in the readmission process, but we disagree. Forbes

testified that Peter Kelly, the Director of Student Services, said that Forbes was

denied readmission because of her disorder, but “‘statements by

nondecisionmakers, or statements by decisionmakers unrelated to the decisional

process’ at issue will not satisfy [Forbes’s] burden.” Steger v. Gen. Elec. Co., 318
F.3d 1066, 1079 (11th Cir. 2003) (quoting Price Waterhouse v. Hopkins, 490 U.S.
228, 277, 109 S. Ct. 1775, 1805 (1989)). The record is undisputed that Kelly was

not a member of the committee that considered Forbes’s petition for readmission.

                                          7
      Forbes argues that she lacked notice and was “never given the opportunity .

. . to respond to the . . . [renewed] motion” for a summary judgment because her

attorney was suspended from the practice of law, but her argument is belied by the

record. Forbes was represented by Richard Brown at least through March 22,

2011, when he filed a notice that “effective February 21, 2011,” his address had

changed. St. Thomas served a copy of its renewed motion on Brown in November

2010, and Brown complied with the order of the district court to respond to the

renewed motion by January 10, 2011. In his nine-page response, Brown argued

that Forbes had a disability and that a genuine factual dispute existed about

whether St. Thomas had provided reasonable accommodations for Forbes.

      We AFFIRM the summary judgment in favor of St. Thomas.




                                         8